                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                         GAD^ESVILLE DIVISION

UNITED STATES OF AMERICA,

                                                  CIVIL ACTION NO.

       V.                                         2:18-CR-0042-RWS

HUGO VICENTE TORRES,

              Defendant.




                                      ORDER

      This matter is before the Court on the Report and Recommendation of

Magistrate Judge J. Clay Fuller [Doc. 47]. Following an extension of time which

allowed objections to be filed by January 13, 2020, no objections have been filed by

Defendant Torres. Having carefully reviewed the record and the Report and

Recommendation, the Report and Recommendation [Doc. 47] is hereby approved

and adopted as the opinion and order of this Court. Defendant's Motion to Suppress

[Doc. 23] is DENIED.
                                13t
      SO ORDERED this 7^_ day of January, 2020.




                                                     L STORY-
                                       United States District Judge
